
	
		I
		112th CONGRESS
		1st Session
		H. R. 3574
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2011
			Mr. Reed (for
			 himself, Mr. Gibson,
			 Mr. Higgins,
			 Mr. Hanna,
			 Ms. Slaughter,
			 Mr. King of New York,
			 Mr. Grimm,
			 Mr. Hinchey,
			 Ms. Buerkle,
			 Mr. Tonko,
			 Mr. Owens,
			 Ms. Hochul,
			 Mr. Engel, and
			 Mr. Altmire) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To revise the formula for allocating funding to States
		  under the Low-Income Home Energy Assistance Act of 1981.
	
	
		1.LIHEAP State allocation
			 formulaSection 2604(a)(2) of
			 the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8623(a)(2)) is
			 amended to read as follows:
			
				(2)For purposes of paragraph (1), a State's
				allotment percentage is the percentage which that State would have received
				under this section as enacted in Public Law
				97–35.
				.
		
